Quillian, Judge.
After a verdict and judgment adverse to the defendant corporation, appellant here, it filed a motion for *98new trial on the general grounds and some eight special grounds. This motion was overruled by the trial judge and appeal was taken. In this court the appellant’s enumerations of error cover the identical grounds raised in the motion for new trial. However, there was no enumeration which specified as error the trial judge’s overruling the motion for new trial. Held:
Argued May 7, 1968
Decided June 27, 1968.
Anderson, Walker & Reichert, Albert P. Reichert, Jr., for appellant.
Adams, O’Neal, Steele, Thornton & Hemingway, Robert S. Slocumb, Hardy Gregory, Jr., for appellee.
In Hill v. Willis, 224 Ga. 263 (161 SE2d 281), the Supreme Court held that where the appellant failed to enumerate as error the overruling of his motion for new trial, all rulings made on such motion were the law of the case insofar as any enumerations of error predicated on the same grounds were concerned. Since in this case the enumerations of error are identical with the grounds of the motion for new trial and the appellant did not enumerate as error the overruling of the motion for new trial, we are bound by the holding in Hill v. Willis, 224 Ga. 263, supra, that the law of the case had become fixed and therefore the judgment appealed from must be affirmed.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.